DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of amended claim 20.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 20.

 	The Applicant’s arguments with respect to claims #1, 3-20 in the reply filed on October 18, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 3-20 are allowed.

 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the plurality of metal spacers comprise a first set of metal spacers . . . and the fourth set of metal spacers” (claims 1 and 20).
		As to claims 1 and 20, Lee et al. (U.S. Patent No. 9,478,548 B2), hereafter “Lee”, is the closest prior art.  Lee teaches a substrate 100, a plurality of plugs 120 positioned above the substrate, a plurality of metal spacers 151 positioned above the plurality of plugs, and a plurality of air gaps 148 respectively positioned between the plurality of metal spacers.  However, Lee is silent as to the limitations of the first through fourth set of metal spacers and no other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBERR L CHI/Primary Examiner, Art Unit 2829